GREENE, J.
On June 29, 2006, Appellant, Norman Bruce Derr (“Derr”), was convicted of multiple sexual offenses in the Circuit Court for Charles County. On appeal to the Court of Special Appeals, Derr challenged his conviction and presented five questions for review. Prior to the intermediate appellate court’s rendering a decision in the case, this Court granted certiorari on its own motion, 411 Md. 740, 985 A.2d 538 (2009), to address the questions raised by Derr:1, 2
1. Whether [Norman] Derr’s federal and state constitutional rights of confrontation were violated when the State was permitted to introduce the opinion of a serology examiner and the results of DNA [deoxyribonucleic acid] testing of biological evidence through the testimony of an expert who did not participate either directly or in a supervisory capacity in the testings, without calling the analysts who performed the testings as witnesses or showing that the analysts were unavailable and that [Norman] Derr had a prior opportunity to cross-examine them?
*972. Whether [Norman] Derr’s constitutional and statutory rights to discovery necessary to prepare a defense to scientific evidence were violated when the State used a statistical method to describe the rarity of a DNA profile that did not quantify the chance of a coincidental match caused by the trawl of a DNA database and [Norman] Derr was denied access to the number of coincidental matches contained in the database, where the coincidental match number was required to demonstrate the limitation of the State’s chosen statistic?
3. Whether a “match” derived from a trawl of a DNA database, the significance of which was described by the State with a statistic that did not account for laboratory error or the chance of a coincidental match caused by the trawl of a DNA database, was sufficient evidence to sustain [Norman] Derr’s convictions in the absence of any other evidence that corroborated his identification as the perpetrator of the offenses?
4. Whether the court erred when it refused to instruct the jury on the meaning of the term “reasonable degree of scientific certainty” when the State’s expert used that tern before the jury to characterize her opinion that [Norman] Derr was the source of DNA evidence?
Following remand, supplemental briefing, and oral argument in this Court, we affirm the judgment of the Circuit Court and conclude: (1) Derr’s right of confrontation was not violated when the State’s expert witness presented the results of forensic tests3 as the basis for her conclusion that Derr was the source of the deoxyribonucleic acid (“DNA”) found on the vaginal swabs taken from the rape victim; (2) Derr’s statutory and constitutional rights to discovery were not violated by the trial judge’s refusal to order the State to conduct a search for coincidental matches in the Federal Bureau of Investigation’s *98Combined DNA Index System (“CODIS”); (3) the evidence presented during trial was legally sufficient to sustain Derr’s conviction; and (4) the trial judge did not err when she refused to include Derr’s proposed jury instruction on the definition of “reasonable degree of scientific certainty.”
FACTUAL BACKGROUND
Derr was indicted with multiple sexual offenses relating to an attack and rape of a woman in Charles County, Maryland in December 1984. After the sexual assault, the victim was transported to the hospital where she was examined by medical personnel. In the process of collecting biological evidence, medical personnel used a “rape kit”4 to collect, among other things, a blood sample, a genital swab, two vaginal swabs, and an anal swab from the victim. Additionally, the victim was interviewed by officers from the Charles County Sheriffs Office (“Sheriffs Office”) and the victim assisted them in creating a composite sketch of the attacker from her memory.
The physical evidence collected, including the rape kit, was sent to the Federal Bureau of Investigation (“FBI”) laboratory for serological testing. In 1985, a serological examiner identified sperm and semen on parts of the swabs and detailed the findings in serological examination notes. Despite the testing and investigation, the case remained unsolved and became inactive.
In 2002, the Sheriffs Office submitted the rape kit to the FBI laboratory for additional forensic analysis. The laboratory generated a DNA profile of the suspect, consisting of thirteen genetic markers (thirteen “loci”), from the DNA in the biological material on the vaginal swabs. This profile was entered into the FBI’s national database in CODIS.5 In 2004, *99a match was discovered between Derr’s existing profile in CODIS and the profile generated in 2002 from the rape kit. The Sheriffs Office obtained a search warrant to seize additional DNA from Derr through a buccal swab,6 which was sent to the FBI laboratory in order to create a new “reference DNA sample” and to verify that Derr’s profile in CODIS was accurate. In September 2004, the Charles County Grand Jury returned an indictment charging Derr with five counts of sex-related crimes. In 2006, the State, pursuant to a warrant, collected buccal swabs from Derr’s two brothers, from which the FBI laboratory derived DNA profiles.
In June 2006, Derr was tried before a jury in the Circuit Court for Charles County. On June 29, 2006, the jury found Derr guilty of first and second degree rape and first and second degree sexual offense, but not guilty on two counts of third degree sexual offense. Derr filed a timely appeal to the Court of Special Appeals. This Court granted certiorari on its own motion prior to any decision by the Court of Special Appeals. See Derr v. State, 411 Md. 740, 985 A.2d 538 (2009).
We now turn to the trial court proceedings. At trial, the State called a number of witnesses, including: the victim; the nurse who performed much of the victim’s examination; Derr’s two brothers; and a number of' law enforcement officers who participated in investigating the rape and collecting and handling the forensic samples taken from the victim, Derr, *100and Derr’s brothers. Additionally, through its witnesses, the State offered, and the court received into evidence, among other things, a composite sketch of the victim’s attacker and the rape kit. Further, after the parties stipulated that they were fair and accurate depictions of Derr in 1982 and 1986, the court accepted into evidence photographs of Derr.
Additionally, the State called Jennifer Luttman (“Luttman”), a forensic DNA examiner for the FBI, who was accepted as an “expert in forensic serology and forensic DNA analysis.” In her testimony, Luttman provided background information about DNA, how it is analyzed and how DNA profiles are created, and how those profiles are used by the FBI to find the source of a DNA sample. Additionally, Luttman testified that DNA testing is performed by teams consisting of examiners, serologists, and DNA biologists.
After providing background information, Luttman testified about the present case. Luttman testified that her role was to do comparisons between known and unknown DNA samples, do the statistical calculations and write a report; that her “team” participated in the actual analysis of some of the DNA, but not all of the DNA, in the case; and that she reached her conclusions after reviewing the “bench work”7 of both the DNA analysis conducted by her team and that which was performed by analysts that she did not supervise.
Over Derr’s objection, Luttman identified and explained the DNA profiles from the 2006 DNA tests of the biological material taken from Derr’s brothers, noting both that the DNA profiles were developed from the testing by Luttman’s “team” and that she only needed to identify information from nine, rather than thirteen, loci because it provided enough information to exclude Derr’s brothers as possible sources of *101the DNA found on the vaginal swabs. Luttman testified about the DNA profile produced in 2004 from the DNA sample taken from Derr and, over objection, the profile was introduced into evidence. In addition, also over Derr’s objection, Luttman introduced the results of the 2002 DNA testing on the pieces of biological evidence in the rape kit. And, over objection, the profiles developed from the 2002 DNA test were entered into evidence.
Luttman, additionally, testified about how the FBI determines the rarity of a DNA profile using the “product rule.” Luttman explained that this approach entails “basically ... multiplying the frequencies across all [thirteen loci] to get the probability of selecting someone at random from the general population that would have the same DNA that’s found on the evidence.”
Finally, Luttman presented her conclusions. First, she stated that the DNA taken from the vaginal swabs, analyzed in 2002, matched the DNA taken from Derr’s buccal swab, analyzed in 2004 “at all 13 DNA locations.” She further testified that, although the tests on the biological material from the anal and genital swabs did not produce readings at all thirteen loci, the readings the tests did produce matched the DNA profile from Derr’s sample. Then, over objection, Luttman testified that “[tjhe probability of selecting an unrelated individual from the general population that would have the same DNA profile that was found on the [vaginal swabs]” was more than one in a quadrillion. Luttman further stated that although the likelihood of a sibling having the same DNA profile is more likely, the results from the 2006 test on the samples taken from Derr’s two brothers indicated that their DNA was excluded. Next, Luttman, over objection, concluded, based upon the “serology report” and “serology notes” from the 1985 serological test, that the biological material on the vaginal swabs, the anal swab, and the genital swab was semen. Additionally, over Derr’s objection, the examination notes from the 1985 serological examination were accepted into evidence. Thereafter, Luttman gave her final conclusion, “that specimen K10 [the DNA specimen from Derr’s sample], *102which is Norman Derr, is the source of the DNA found on specimens Q 15 and Q 16 [the vaginal swabs] to a reasonable degree of scientific certainty.”
Luttman did not conduct or supervise the 1985 serological testing or the 2002 DNA testing of the rape kit. Further, Luttman did not perform the actual DNA testing in 2004 or 2006, and while she “supervised” or reviewed her team’s analysis, there is no indication that she observed the bench work at the time it was performed by her team. The results of these tests, however, were presented as the basis for Luttman’s in-court testimony that Derr was the source of the DNA found on the victim.
The defense filed a number of preliminary motions in the Circuit Court and pretrial hearings were held to consider these motions. Additionally, during trial, two conferences between the trial judge and the attorneys were held, largely outside the presence of the jury, to determine whether the State could introduce through Luttman’s testimony the 1985 notes of the serological examiner and the results of the DNA analysis from 2002 and 2004. The Circuit Court permitted Luttman to testify about the results and admitted them into evidence under the business records exception to the hearsay rule8 and Maryland Rule 5-7039 as the basis for Luttman’s *103expert opinion. At trial, the State did not call the serological examiner or the FBI DNA analysts who performed the DNA testings.
DISCUSSION

I. The Confrontation Clause

Both the Sixth Amendment to the United States Constitution and Article 21 of the Maryland Declaration of Rights provide a criminal defendant in a Maryland court with the right to confront witnesses who testify against the defendant.10 Cox v. State, 421 Md. 630, 642, 28 A.3d 687, 694 (2011). In past cases, we have read the two rights in pari materia, or as generally providing the same protection to defendants. See Grandison v. State, 425 Md. 34, 64, 38 A.3d 352, 370 (2012); Lawson v. State, 389 Md. 570, 587 n. 7, 886 A.2d 876, 886 n. 7 (2005); State v. Snowden, 385 Md. 64, 74-75 n. 9, 867 A.2d 314, 320 n. 9 (2005). Derr has failed to persuade this Court to deviate from that practice, and so we shall consider both rights under the same analysis.11
*104Derr argues that in our 2011 opinion in the present case (“Derr I ”), this Court applied “a straightforward application of the Supreme Court’s decisions in Crawford [v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004) ], Melendez-Diaz [v. Massachusetts, 557 U.S. 305, 129 S.Ct. 2527, 174 L.Ed.2d 314 (2009) ], and Bullcoming [v. New Mexico, 564 U.S.-, 131 S.Ct. 2705, 180 L.Ed.2d 610 (2011) ]” to find a violation of Derr’s “rights of confrontation and cross-examination.” He further contends that Williams v. Illinois, 567 U.S. -, 132 S.Ct. 2221,183 L.Ed.2d 89 (2012), “does not alter the rationale or result in Derr /[.]” Derr asserts that this is because, in Williams, the only “point” agreed upon by five Supreme Court Justices was that the DNA evidence was offered for the truth of the matter asserted, which is what this Court determined in Derr I. Derr, thus, argues that Williams is “limited to the particular circumstances of that case where the scientific ‘basis’ evidence, in a bench trial, was not admitted for its truth[,]” which is distinct from the facts in the present case, which involved a jury trial where the test results were admitted into evidence for their truth. Derr maintains that this Court should, therefore, reinstate Derr I “on the strength of Crawford, Melendez-Diaz, and Bullcoming. ” Additionally, Derr contends:
Although the divided decision in Williams does not overturn Crawford, Melendez-Diaz, or Bullcoming, or require reversal of the Court’s decision here, it has nonetheless caused confusion in the lower courts about the application of the Sixth Amendment right of confrontation to scientific evidence generated for use in a criminal case. Where, as here, the divergent views of the Supreme Court expressed in Williams have an unsettling effect on the application of a federal constitutional right, principles of federalism support an independent assessment of the rights of confrontation and cross-examination under Article 21. The decision here *105can — and should, therefore — plainly state that it is grounded on an independent assessment of the rights of confrontation and cross-examination protected under the Maryland Declaration of Rights.
Noting the difference between the language in the Sixth Amendment and Article 21, Derr asserts that we “should reinstate [our] prior decision and judgment in this case, and plainly state that the decision is based on the independent state ground of Article 21, as well as the Sixth Amendment.”
The State argues, in response, that while Williams “was divided, the plurality’s opinion adhered to principles the Supreme Court had established in its Confrontation Clause jurisprudence since its opinion in Crawford v. Washington .” The State contends that this Court should apply the plurality’s decision and reach the same conclusion as the Williams Court, that there was no violation of the right of confrontation.
On review of the present case, ultimately, we determine that the in-court testimony from the State’s expert witness, Jennifer Luttman, was subject to cross-examination by Derr’s attorney and presents no Confrontation Clause issues. Applying the narrowest holding of the plurality opinion and Justice Thomas’s concurring opinion in Williams, we further conclude that the information relied upon and presented as the basis for Luttman’s in-court testimony is not testimonial. Specifically, she relied upon the 1985 serological examination notes, the test results and DNA profiles from the 2002 DNA test on the biological evidence in the rape kit, and the test results and DNA profiles from the 2004 DNA test of the buccal sample provided by Derr. Thus, Luttman’s introduction of the test results as the basis for her in-court testimony does not offend Derr’s right to confront witnesses.
A. Applicable Law
The Fourteenth Amendment renders the Sixth Amendment right of confrontation binding on all states. Cox, 421 Md. at 642, 28 A.3d at 694.12 Prior to 2004, when *106evaluating whether the right to confront witnesses was violated, courts applied the standard announced in Ohio v. Roberts, 448 U.S. 56, 66, 100 S.Ct. 2531, 2539, 65 L.Ed.2d 597, 608 (1980). Roberts expressed that the Confrontation Clause did not prevent courts from admitting the statement of an “unavailable” declarant when the statement “bears adequate ‘indicia of reliability!,]’ ” which “can be inferred without more in a case where the evidence falls within a firmly rooted hearsay exception.” In Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004), the Supreme Court overruled Roberts and changed the framework for determining whether the right to confront adverse witnesses had been violated. See Michigan v. Bryant, 562 U.S.-,-, 131 S.Ct. 1143, 1152, 179 L.Ed.2d 93, 104 (2011). Since that time, this Court has applied the Crawford framework. See Cox, 421 Md. at 642, 28 A.3d at 694; Langley v. State, 421 Md. 560, 562, 28 A.3d 646, 647 (2011); State v. Lucas, 407 Md. 307, 311, 965 A.2d 75, 78 (2009); Snowden, 385 Md. at 68, 867 A.2d at 316.
Under the framework established by Crawford and its progeny, the Confrontation Clause only applies when an out-of-court statement constitutes testimonial hearsay. In other words, there are two limitations on the reach of the right to confront witnesses. First, the right only applies if a statement is testimonial; nontestimonial statements are governed by the applicable rules of evidence. See Cox, 421 Md. at 643, 28 A.3d at 694; Bryant, 562 U.S. at-, 131 S.Ct. at 1153, 179 L.Ed.2d at 104-05. Second, the Confrontation *107Clause only applies to hearsay, or out-of-court statements offered and received to establish the truth of the matter asserted. See Crawford, 541 U.S. at 59-60 n. 9, 124 S.Ct. at 1369 n. 9, 158 L.Ed.2d at 197-98 n. 9; see also Williams, 567 U.S. at-, 132 S.Ct. at 2235, 183 L.Ed.2d. at 106 (plurality); Williams, 567 U.S. at-, 132 S.Ct. at 2256, 183 L.Ed.2d at 129 (Thomas, J., concurring in judgment); Williams, 567 U.S. at -, 132 S.Ct. at 2268, 183 L.Ed.2d at 142 (Kagan, J., dissenting).
Once the Confrontation Clause is implicated, however, Crawford established that the State can only introduce a statement against the defendant from an absent witness if two conditions are satisfied. The declarant must be unavailable and the defendant must have had a prior opportunity to cross-examine the declarant. Crawford, 541 U.S. at 53-54,124 S.Ct. at 1365-66, 158 L.Ed.2d at 194; see also Bullcoming, 564 U.S. at-, 131 S.Ct. at 2713, 180 L.Ed.2d at 619.
The critical inquiry in many cases will often be whether the challenged statement is testimonial. See Young v. United States, 63 A.3d 1033, 1039 (D.C.2013) (“The critical question in Confrontation Clause jurisprudence is the meaning of the term ‘testimonial.’ ”). In two cases, Melendez-Diaz v. Massachusetts, 557 U.S. 305, 129 S.Ct. 2527, 174 L.Ed.2d 314 (2009) and Bullcoming v. New Mexico, 564 U.S.-, 131 S.Ct. 2705, 180 L.Ed.2d 610 (2011), the Court concluded that the forensic test results in those cases were testimonial and their introduction violated the Confrontation Clause.
In Melendez-Diaz, the defendant was charged with distributing and trafficking in cocaine. 557 U.S. at 308, 129 S.Ct. at 2530, 174 L.Ed.2d at 320. During the trial, the prosecution entered into evidence three “certificates of analysis” that were sworn to before a notary public and indicated that the substance found in bags that had been attributed to the defendant were examined and were found to contain cocaine. 557 U.S. at 308, 129 S.Ct. at 2530-31, 174 L.Ed.2d at 320. In concluding that the certificates were testimonial, and their introduction violated the Confrontation Clause, the Supreme Court *108expressed that the certificates were “quite plainly affidavits,” were “functionally identical to live, in-court testimony, doing precisely what a witness does on direct examination,” and were “not only ... made under circumstances which would lead an objective witness reasonably to believe that the statement would be available for use at a later trial,” but state law provided that “the sole purpose of the affidavits was to provide prima facie evidence....” 557 U.S. at 310-11, 129 S.Ct. at 2532, 174 L.Ed.2d at 321-22 (emphasis omitted) (quotations omitted).
In Bullcoming, the defendant was arrested and charged with driving while intoxicated (DWI) and the “ [principal evidence against [the defendant] was a forensic laboratory report certifying that [the defendant’s] blood-alcohol concentration was well above the threshold for aggravated DWI.” 564 U.S. at -, 131 S.Ct. at 2709, 180 L.Ed.2d at 615-16. Rather than calling the analyst who signed the certification as a witness, the state called “another analyst who was familiar with the laboratory’s testing procedures, but had neither participated in nor observed the test on [the defendant’s] blood sample.” 564 U.S. at -, 131 S.Ct. at 2709, 180 L.Ed.2d at 616. The Court concluded that the forensic laboratory reports at issue were testimonial because they were “document[s] created solely for an evidentiary purpose ... made in aid of a police investigation.... ” 564 U.S. at-, 131 S.Ct. at 2717, 180 L.Ed.2d at 623 (citation and quotation omitted). The Court further concluded “that surrogate testimony [where the testifying expert witness does not certify the introduced forensic test results and did not perform or observe the performance of the tests that produced those results] does not meet the constitutional requirement.” 564 U.S. at-, 131 S.Ct. at 2710,180 L.Ed.2d at 616.
Williams v. Illinois, 567 U.S. -, 132 S.Ct. 2221, 183 L.Ed.2d 89 (2012), is the Supreme Court’s most recent case involving the admissibility of forensic evidence pursuant to the Confrontation Clause. In Williams, the defendant was convicted in a bench trial of, among other things, a sex-related crime. 567 U.S. at-,-,-, 132 S.Ct. at 2227, 2229, *1092231, 183 L.Ed.2d at 98, 100, 102 (plurality). After the victim of the crime was attacked, she was taken to the hospital “where doctors treated her wounds and took a blood sample and vaginal swabs for a sexual-assault kit.” 567 U.S. at-, 132 S.Ct. at 2229, 183 L.Ed.2d at 100 (plurality). The vaginal swabs were sent to Cellmark Diagnostics Laboratory (“Cell-mark”) and “Cellmark sent back a report containing a male DNA profile produced from semen taken from those swabs.” Id. Dr. Lambatos, a forensic specialist with the Illinois State Police (“ISP”) Laboratory, “conducted a computer search” that “showed a match to a profile produced by the lab from a sample of [the defendant’s] blood that had been taken after he was arrested on unrelated charges....” Id. After the victim identified the defendant in a lineup, the defendant was indicted and then tried and convicted in a bench trial. 567 U.S. at -, 132 S.Ct. at 2229, 2231, 183 L.Ed.2d at 100, 102 (plurality).
The Confrontation Clause issue in Williams pertained to the expert witness testimony of Dr. Lambatos, who did not participate in the development of the DNA profile from a vaginal swab containing biological material taken from the victim. 567 U.S. at-, 132 S.Ct. at 2230,183 L.Ed.2d at 101 (plurality). When asked by the prosecutor, “Did you compare the semen that had been identified ... from the vaginal swabs of [the victim] to the male DNA profile that had been identified ... from the blood of [the defendant!,]” Dr. Lambatos replied yes. Id. (quotation omitted). Dr. Lambatos “then testified that, based on her own comparison of the two DNA profiles, she concluded that [the defendant] cannot be excluded as a possible source of the semen identified in the vaginal swabs[.]” Id. (quotation omitted). Dr. Lambatos further testified about the remote probability of the profile appearing elsewhere in the general population and, finally, when asked by the prosecutor “whether she would call this a match to [the defendant], Dr. Lambatos answered yes, ... over defense counsel’s objection.” Id. (quotation omitted).
The defendant’s “main argument” was that Dr. Lambatos “referred to the DNA profile provided by Cellmark as having *110been produced from semen found on the victim’s vaginal swabs[,]” even though she did not have firsthand knowledge that the DNA profile was in fact developed from that source. 567 U.S. at -, 132 S.Ct. at 2227, 183 L.Ed.2d at 98 (plurality). As indicated above, a violation of the Confrontation Clause requires that a statement both be testimonial and be admitted for its truth. Both the Illinois intermediate appellate court and the Illinois Supreme Court concluded that this statement about the Cellmark report was not admitted for the truth of the matter asserted and, therefore, held that there was no Confrontation Clause violation. 567 U.S. at -, 132 S.Ct. at 2227-28, 183 L.Ed.2d at 98 (plurality). Five Justices of the United States Supreme Court agreed to affirm the Illinois Supreme Court’s judgment that there was no Confrontation Clause violation in the case. 567 U.S. at-, 132 S.Ct. at 2244, 183 L.Ed.2d at 116 (plurality); 567 U.S. at -, 132 S.Ct. at 2245, 183 L.Ed.2d at 117 (Breyer, J., concurring); 567 U.S. at-, 132 S.Ct. at 2255, 183 L.Ed.2d at 129 (Thomas, J., concurring in judgment).
Four opinions were issued in Williams, none of which was supported by the majority of Justices. Justice Alito wrote the plurality opinion, joined by Chief Justice Roberts and Justices Kennedy and Breyer. Justices Thomas and Breyer13 each wrote concurring opinions (Justice Thomas concurring in judgment only) which no other Justice joined. And finally, Justice Kagan wrote a dissenting opinion joined by Justices Scalia, Ginsburg, and Sotomayor. Justice Thomas and the four dissenting Justices all agreed that the Cellmark report, or more specifically “Cellmark’s statements — that it successfully derived a male DNA profile and that the profile came from [the victim’s] swabs ...,” 567 U.S. at-, 132 S.Ct. at 2256, 183 L.Ed.2d at 129 (Thomas, J., concurring in judgment), was *111offered for its truth, while the plurality opinion concluded that the Cellmark report was presented not for its truth but only as the basis for the State’s expert’s opinion. See 567 U.S. at -, 132 S.Ct. at 2228, 183 L.Ed.2d at 99 (plurality); 567 U.S. at-, 132 S.Ct. at 2256, 183 L.Ed.2d at 129 (Thomas, J., concurring in judgment); 567 U.S. at-, 132 S.Ct. at 2268, 183 L.Ed.2d at 143 (Kagan, J., dissenting). This did not control the final judgment, however, because both the plurality opinion and Justice Thomas’s opinion concluded that the challenged Cellmark report was not testimonial, and, thus, this narrow majority of the Supreme Court concluded that the introduction of the Cellmark report did not violate the Confrontation Clause.
The plurality opinion determined that Dr. Lambatos’s statements about Cellmark’s DNA report were not introduced for the truth of the matter asserted and their introduction did not violate the Confrontation Clause. 567 U.S. at-, 132 S.Ct. at 2228, 2240, 183 L.Ed.2d at 99, 112 (plurality). The plurality stated, however, that even if the report was entered for the truth of the matter asserted, they “would nevertheless conclude that there was no Confrontation Clause violation.” 567 U.S. at-, 132 S.Ct. at 2242, 183 L.Ed.2d at 114 (plurality). This was because the plurality determined: (1) the Supreme Court has “interpreted the Confrontation Clause as prohibiting modern-day practices that are tantamount to the abuses that gave rise to the recognition of the confrontation right!,]” id.; (2) “any further expansion would strain the constitutional text!,]” id.; and (3) “the use at trial of a DNA report prepared by a modern, accredited laboratory bears little if any resemblance to the historical practices that the Confrontation Clause aimed to eliminate!,]” 567 U.S. at-, 132 S.Ct. at 2244, 183 L.Ed.2d at 116 (quotation omitted) (plurality).
In reaching this conclusion, the plurality opinion began by noting:
The abuses that the Court has identified as prompting the adoption of the Confrontation Clause shared the following two characteristics: (a) they involved out-of-court statements having the primary purpose of accusing a targeted *112individual of engaging in criminal conduct and (b) they involved formalized statements such as affidavits, depositions, prior testimony, or confessions.
567 U.S. at -, 132 S.Ct. at 2242, 183 L.Ed.2d at 114 (plurality). The plurality then expressed that in all of “the post-Crawford cases in which a Confrontation Clause violation has been found,” except Hammon v. Indiana,14 “both of these characteristics were present.” Id. (citations and footnote omitted). The plurality noted that in Hammon, the Supreme Court concluded that an informal statement made to police was testimonial. 567 U.S. at -, 132 S.Ct. at 2243, 183 L.Ed.2d at 115 (plurality). In a footnote in the plurality opinion in Williams, however, the plurality expressed doubts as to the soundness of this conclusion. The plurality opinion stated that “[ejxperience might yet show that the holdings in those [post-Crawford] cases should be reconsidered for the reasons, among others, expressed in the dissents the decisions produced. Those decisions are not challenged in this case and are to be deemed binding precedents, but they can and should be distinguished on the facts here.” 567 U.S. at-, 132 S.Ct. at 2242 n. 13, 183 L.Ed.2d at 114 n. 13 (plurality). The plurality opinion ultimately concluded that the Cellmark report “plainly was not prepared for the primary purpose of accusing a targeted individual^]” an essential element of the plurality’s standard for whether it was testimonial. 567 U.S. at-, 132 S.Ct. at 2243, 183 L.Ed.2d at 115 (plurality). The plurality opinion, therefore, concluded that the defendant’s right to confront witnesses was not violated in Williams. 567 U.S. at-, 132 S.Ct. at 2244, 183 L.Ed.2d at 116 (plurality).
Justice Thomas concurred with the plurality’s final judgment, providing the crucial fifth vote for a majority of the Court to conclude that there was no Confrontation Clause violation. According to Justice Thomas’s concurrence, this conclusion, however, is so “solely because Cellmark’s statements lack the requisite ‘formality and solemnity’ to be consid*113ered ‘testimoniar for the purposes of the Confrontation Clause.” 567 U.S. at-, 132 S.Ct. at 2255, 183 L.Ed.2d at 129 (Thomas, J., concurring in judgment).
In his concurrence, Justice Thomas rejected the plurality opinion’s “primary purpose test,” that the Cellmark report was not prepared “for the primary purpose of accusing a targeted individual[,]” as “lack[ing] any grounding in constitutional text, in history, or in logic.” 567 U.S. at-, 132 S.Ct. at 2262, 183 L.Ed.2d at 135 (Thomas, J., concurring in judgment). In his opinion, he stated that the proper primary purpose test was that “for a statement to be testimonial within the meaning of the Confrontation Clause, the declarant must primarily intend to establish some fact with the understanding that his statement may be used in a criminal prosecution.” 567 U.S. at -, 132 S.Ct. at 2261, 183 L.Ed.2d at 135 (Thomas, J., concurring in judgment) (citation omitted). Justice Thomas, however, concluded that while satisfying the primary purpose test is a “necessary criterion,” it is not “sufficient” to render a statement testimonial. 567 U.S. at -, 132 S.Ct. at 2261, 183 L.Ed.2d at 135 (Thomas, J., concurring in judgment). Justice Thomas explained that he “continue^] to think that the Confrontation Clause regulates only the use of statements bearing indicia of solemnity.” 567 U.S. at-, 132 S.Ct. at 2259, 183 L.Ed.2d at 133 (Thomas, J., concurring in judgment) (quotation omitted). Those statements, Justice Thomas explained, include “formalized testimonial materials, such as depositions, affidavits, and prior testimony, or statements resulting from formalized dialogue, such as custodial interrogation.” 567 U.S. at-, 132 S.Ct. at 2260, 183 L.Ed.2d at 133 (Thomas, J., concurring in judgment) (citation and quotation omitted). Additionally, Justice Thomas noted that the Confrontation Clause is implicated by “the use of technically informal statements when used to evade the formalized process.” 567 U.S. at-, 132 S.Ct. at 2260 n. 5, 183 L.Ed.2d at 133 n. 5 (Thomas, J., concurring in judgment).
Applying this standard, Justice Thomas concluded that “Cellmark’s report” is not testimonial because “[t]he Cellmark report lacks the solemnity of an affidavit or deposition, for it is *114neither a sworn nor a certified declaration of fact. Nowhere does the report attest that its statements accurately reflect the DNA testing processes used or the results obtained.” 567 U.S. at-, 182 S.Ct. at 2260, 188 L.Ed.2d at 133 (Thomas, J., concurring in judgment) (citation omitted). Justice Thomas’s concurrence further notes that the challenged “report is signed by two reviewers, but they neither purport to have performed the DNA testing nor certify the accuracy of those who did. And, although the report was produced at the request of law enforcement, it was not the product of any sort of formalized dialogue resembling custodial interrogation.” 567 U.S. at-, 132 S.Ct. at 2260, 183 L.Ed.2d at 133-34 (Thomas, J., concurring in judgment) (citation omitted).
As noted above, there is no majority opinion of the Court in Williams. In general, when interpreting the holding of a United States Supreme Court decision where there is no opinion that commands the support of the majority of the Justices, courts have applied the standard articulated by the Supreme Court in Marks v. United States, 430 U.S. 188, 193, 97 S.Ct. 990, 993, 51 L.Ed.2d 260, 266 (1977) (quotation omitted): “When a fragmented Court decides a case and no single rationale explaining the result enjoys the assent of five Justices, the holding of the Court may be viewed as that position taken by those Members who concurred in the judgments on the narrowest grounds.” See Wilkerson v. State, 420 Md. 573, 594, 24 A.3d 703, 715 (2011); Grutter v. Bollinger, 539 U.S. 306, 325, 123 S.Ct. 2325, 2337, 156 L.Ed.2d 304, 330 (2003); United States v. Riverar-Martinez, 665 F.3d 344, 347 (1st Cir.2011). In this case, requiring that statements be, at a minimum, formalized to be testimonial is the “position” taken by the five Justices who agreed that the Confrontation Clause was not violated “on the narrowest grounds.”
The plurality opinion expressed that statements are testimonial when they both have “the primary purpose of accusing a targeted individual of engaging in criminal conduct” and are “formalized statements such as affidavits, depositions, prior testimony, or confessions.” 567 U.S. at-, 132 S.Ct. *115at 2242, 183 L.Ed.2d at 116 (plurality). Justice Thomas’s concurrence expressed that for statements to be testimonial both “the declarant must primarily intend to establish some fact with the understanding that his statement may be used in a criminal prosecution,” 567 U.S. at-, 132 S.Ct. at 2261, 183 L.Ed.2d at 135 (Thomas, J., concurring in judgment) (citation omitted), and the statements must “bear[ ] [an] indicia of solemnity.” 567 U.S. at -, 132 S.Ct. at 2259, 183 L.Ed.2d at 133 (Thomas, J., concurring in judgment) (quotation omitted). Those statements, Justice Thomas explained, include “formalized testimonial materials, such as depositions, affidavits, and prior testimony, or statements resulting from formalized dialogue, such as custodial interrogation.” 567 U.S. at-, 132 S.Ct. at 2260, 183 L.Ed.2d at 133 (Thomas, J., concurring in judgment) (citations and quotation omitted). The common point of agreement between the plurality opinion and Justice Thomas’s concurring opinion is that statements must, at least, be formalized, or have “indica of solemnity” to be testimonial. Therefore, using the Marks approach, we conclude that the narrowest holding of Williams is that a statement, at a minimum, must be formalized to be testimonial.15 See People v. Lopez, 55 Cal.4th 569, 147 Cal.Rptr.3d 559, 286 P.3d 469, 477 (2012) (In addition to an unsettled primary purpose, “to be testimonial the out-of-court statement must have been made with some degree of formality or solemnity.” (citations omitted)); People v. Dungo, 55 Cal.4th 608, 147 Cal.Rptr.3d 527, 286 P.3d 442, 449 (2012) (“Although the high court has not agreed on a definition of “testimonial,” testimonial out-of-court statements have two critical components. *116First, to be testimonial the statement must be made with some degree of formality or solemnity. Second, the statement is testimonial only if its primary purpose pertains in some fashion to a criminal prosecution. The high court justices have not, however, agreed on what the statement’s primary purpose must be.” (Emphasis added)); cf. State v. Bolden, 108 So.3d 1159, 1161-62 (La.2012) (per curiam) (determining that “[n]o error under the Confrontation Clause occurs when a DNA expert testifies that in his or her opinion the DNA profile developed from a sample taken from defendant matches the DNA profile developed by other, non-testifying technicians from biological samples taken from the victim of a sexual assault if:” among other conditions, “the report of the [forensic] test results itself is not introduced as a certified declaration of fact by the accredited laboratory.” (Emphasis added)).16
The plurality did not clarify how to determine if a statement is sufficiently formalized to be testimonial. Both the plurality opinion and Justice Thomas’s concurring opinion, however, use nearly the same examples of what constitutes sufficiently formalized statements, namely affidavits, depositions, prior testimony, or statements made in formalized dialogue or a confession. See 567 U.S. at -, 132 S.Ct. at 2242, 183 L.Ed.2d at 114 (plurality); 567 U.S. at-, 132 S.Ct. at 2260, 183 L.Ed.2d at 133 (Thomas, J., concurring in judgment). We, thus, conclude that courts should rely on Justice Thomas’s concurrence to determine whether a statement is formalized.
In Melendez-Diaz and Bullcoming, the Supreme Court established that forensic evidence is testimonial when it either constitutes an affidavit that is “functionally identical to live, in-*117court testimony” and is “made under circumstances which would lead an objective witness reasonably to believe that the statement would be available for use at a later trial,” Melendez-Diaz, 557 U.S. at 310-11, 129 S.Ct. at 2532, 174 L.Ed.2d at 321 (quotation omitted), or when the forensic evidence was “created solely for an evidentiary purpose ... made in aid of a police investigation ... [,]” Bullcoming, 564 U.S. at-, 131 S.Ct. at 2717, 180 L.Ed.2d at 623 (citation and quotation omitted). Although Williams does not overturn either Melendez-Diaz or Bullcoming, Williams limits the definition of “testimonial” in the area of forensic evidence that, at a minimum, must be sufficiently formalized to be testimonial. See Williams, 567 U.S. at-, 132 S.Ct. at 2243, 183 L.Ed.2d at 115 (plurality) (noting that, consistent with the plurality’s standard, in Melendez-Diaz and Bullcoming the “[introduction of the reports in those cases ran afoul of the Confrontation Clause because they were the equivalent of affidavits made for the purpose of proving the guilt of a particular criminal defendant at trial”); Williams, 567 U.S. at-, 132 S.Ct. at 2260-61, 183 L.Ed.2d at 134-35 (Thomas, J„ concurring in judgment) (stating the differences between the nontestimonial report in Williams, which was not formalized, and the testimonial reports in Mehndez-Diaz and Bullcoming, which were formalized).
B. Present Case.
First, we determine what out-of-court statements were offered by the State. Luttman presented as her final conclusion “that specimen K10 [the DNA specimen from Derr’s sample], which is Norman Derr, is the source of the DNA found on specimens Q 15 and Q 16 [the vaginal swabs] to a reasonable degree of scientific certainty.” As the basis for that conclusion, Luttman presented the results from: (1) the 1985 serological examination of biological material on the vaginal and other swabs taken from the victim; (2) the 2002 DNA test of biological material extracted from the vaginal, anal, and genital areas of the victim; (3) the 2004 DNA test of biological material extracted from the inside of Derr’s cheek; and the *1182006 DNA test on biological material extracted from the insides of Derr’s brothers’ cheeks.
During trial, Derr challenged the admission of the results from the 1985 serological examination, the 2002 DNA test, and the 2004 DNA test as violating the Confrontation Clause. Over Derr’s objection, the court admitted the results of those three tests.17 And, on appeal, Derr once again challenges the introduction of the results from the serological exam and the DNA tests. Thus, his challenges to the three forensic test results are preserved.
As noted many times throughout this opinion, under Crawford, the Confrontation Clause is only implicated when a statement is both testimonial and offered for its truth. And, as noted above, applying the narrowest holding in Williams, forensic evidence must be at least formalized to be testimonial. Because we determine that none of the challenged forensic test results are sufficiently formalized within the meaning of the plurality and Justice Thomas’s concurring opinions, we further conclude that none are testimonial. And, because none of the test results are testimonial, the introduction of the results does not implicate Derr’s right of confrontation.18
Notably, the serological exam results are not sufficiently formalized to be testimonial. The exhibit in the record pertaining to the serological examination appears to be the notes from the bench work of the serological examiner. There *119are no signed statements or any other indication that the results or the procedures used to reach those results were affirmed by any analyst, examiner, supervisor, or other party participating in its development. Like the Cellmark report at issue in Williams, the serological examiner’s notes “lack[ ] the solemnity of an affidavit or deposition, for [they are] neither a sworn nor a certified declaration of fact[,]” nothing on the notes “attest[s] that [their] statements accurately reflect the ... testing processes used or the results obtained!,]” there is no signed statement from a person who did the test or someone “certifying] the accuracy of those who did” and, although the serological examination was performed “at the request of law enforcement,” the results are “not the product of any sort of formalized dialogue resembling custodial interrogation.” Williams, 567 U.S. at-, 132 S.Ct. at 2260, 183 L.Ed.2d at 133-34 (Thomas, J., concurring in judgment).
Similarly, we conclude that the results from the 2002 DNA test are not sufficiently formalized to be testimonial. The 2002 forensic results of the biological material on the vaginal, anal, and genital swabs admitted as evidence display a series of numbers and lines, and on the bottom of the documents are the initials of two parties. No statements, however, appear anywhere on the results attesting to their accuracy or that the analysts who prepared them followed any prescribed procedures. When Justice Thomas distinguished the results in Williams from those found to be testimonial in Melendez-Diaz and Bullcoming, he noted that the reports at issue in Melendez-Diaz were “sworn to before a notary public by the analysts who tested a substance for cocaine” and the report at issue in Bullcoming “though unsworn, included a Certificate of Analyst signed by the forensic analyst who tested the defendant’s blood sample” and the analyst affirmed the proper handling of the sample, that the statements in the report were correct, and that the analyst had “followed the procedures set out on the reverse of the report.” Williams, 567 U.S. at-, 132 S.Ct. at 2260, 183 L.Ed.2d at 134 (Thomas, J., concurring in judgment) (quotations omitted). Justice Thomas further concluded that “what distinguishes the two [results in Bull-*120coming and Williams ] is that Cellmark’s report [at issue in Williams ], in substance, certifies nothing.” Id. Similarly, although there are initials on the bottom of the 2002 DNA test results, there are no statements providing any certifications. Thus, we conclude that the 2002 DNA test results are not sufficiently formalized to meet the requirements set out in Williams.
Finally, we conclude that the 2004 DNA test results lack the solemnity to be testimonial under Williams. The results in the record for the 2004 DNA test of biological material on Derr’s buccal swab are almost identical in form to the test results from the 2002 DNA test of biological material on the vaginal, anal, and genital swabs. The only apparent difference is that there are no initials on the bottom of the documents bearing the 2004 results. Thus, like the results from the 2002 DNA test and the 1985 serological examination, the results from the 2004 test lack sufficient formality to be testimonial.
As stated above, Luttman’s in-court testimony was subject to cross-examination. The forensic test results presented as the basis for her in-court testimony are not testimonial under the Williams decision. Therefore, we conclude that Derr’s right to confront witnesses was not violated in this case.19 And, although Luttman lacked first-hand knowledge that the results admitted were attributed to the swabs taken from the victim or from Derr, or that proper procedures were followed to ensure the accuracy of the results, this lack of firsthand knowledge goes to the weight of the evidence, not its admissibility.

*121
II. Right to Discovery

On February 21, 2006, Derr filed a pretrial motion to compel the State to “produce statistics on matching and near-matching profiles maintained in the CODIS DNA database.” Arguing that the validity of the match in CODIS was the “key point of this case,” and that a prior search of the Arizona state database finding coincidental matches at nine loci or more, when the FBI methodology predicated none, indicated that the “FBI’s statistical model used to generate ‘source attribution’ is flatly erroneous!,]” the motion asserted that “the State must either provide the requested discovery, or its expert must be excluded from rendering any opinions based on a deeply flawed methodology.” The motion then requested: (1) “[a] report of the size of the FBI CODIS database at the time of the search in this case[;]” (2) “[a] report listing all the current pairwise matches, at 9 or more loci, between DNA profiles within the FBI CODIS database searched in this case[;]” (3) “[a]ny statistical or research information in the possession of the FBI about the significance of matches within the CODIS database of DNA profiles!;]” and (4) “[c]opies of procedures, protocols, or written directives of any kind about how the FBI CODIS database prevents entry of duplicate profiles.”
On March 7, 2006, the Circuit Court held a pretrial hearing where it addressed, among other things, Derr’s motion requesting discovery. After both parties presented arguments, the trial judge denied “the motion to compel the State to produce the statistics on matching or near matching profiles in the [CODIS] DNA database.” The trial judge reasoned that because “[t]here has never been a 13 [loci] coincidental match between two people other than identical twins,” the judge agreed with the State, “that there is no reasonable likelihood that the information requested would produce any helpful or exculpatory information.”
Derr argues, in his brief, that in the present case the DNA evidence was “unquestionably” persuasive because “the only witness to identify [Norman] Derr” was Luttman, “who testi*122fied that within a ‘reasonable degree of scientific certainty’ [Norman] Derr was the source of the sperm recovered from [the victim] ... based ... on the match between [Norman] Derr’s DNA profile and the DNA profile derived from the vaginal swabs ... and the rarity of the forensic DNA profile, which Ms. Luttman described in astronomical terms.... ” (Emphasis in original). Derr asserts that to “rebut the State’s evidence, [Norman] Derr had to establish — in a comprehensible way — that the source of the DNA evidence was outside of the database, and show that the statistic relied upon by the prosecution to generate the inference that such a coincidence had not occurred was misleading.” (Emphasis in original). Derr contends that while, “in theory” he had the opportunity to cross-examine Luttman’s conclusions, that opportunity was not meaningful unless Derr could “convey to a lay jury the counterintuitive notion that a search of a large DNA database with a rare profile increases the chance that a coincidental match will occur, and that the random match probability does not accurately or reliably predict that outcome, even for an exceedingly rare profile, i.e., one with an infinitesimally small random match probability.” (Emphasis in original) (Citations and footnote omitted). Derr, therefore, argues that he “needed concrete examples of the number of coincidental matches within the FBI’s CODIS database,” and “[e]vidence of unexplained matches in [CODIS], whether at 9, 10, 11, 12, [or] 13 loci, would have enabled cross-examination of Ms. Luttman about the FBI’s refusal to consider error rates, the size of the population databases from which the random match probabilities are derived, the prevalence of population sub-structuring, and other assumptions that underlay the State’s assertion that to a ‘reasonable degree of scientific certainty’ the DNA recovered from the [victim] came from [Norman] Derr.” (Emphasis in original) (Citations and footnote omitted). Therefore, Derr asserts in his brief that “it was incumbent upon the court to enforce [his] statutory and constitutional rights to receive relevant or exculpatory discovery for the purpose of preparing his cross-examination of Ms. Luttman’s scientific opinion.” (Citations and footnote omitted)
*123Noting that what Derr is essentially requesting is that the FBI conduct a research project, the State argues that Derr is not entitled to this discovery under either the Constitution, as provided by Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963) and its progeny, or the Maryland Rules, namely Rule 4-263. The State contends that in Arizona v. Youngblood, 488 U.S. 51, 57, 109 S.Ct. 333, 337, 102 L.Ed.2d 281, 289 (1988) the Supreme Court “distinguished between Brady material and ‘evidentiary material of which no more can be said than that it could have been subjected to tests, the results of which might have exonerated the defendant!, ]’ ” and that under that case, “the State is under no particular duty to preserve the latter, let alone to (as Derr demands) create it....” The State further contends that “[n]o provision of [Md. Rule 4-263] ... extends to the right to demand that an outside agency engage in basic research.” The State highlights that what Derr is requesting from the FBI, evidence to undermine the “product rule” method for determining the rarity of a DNA profile, which this Court approved in Armstead v. State, 342 Md. 38, 82-83, 673 A.2d 221, 243 (1996), “is a scientific experiment wherein all of the millions of DNA profiles in the CODIS database would be compared to one another to see how many of them matched at 9 loci or more.” (Footnote omitted). To make this search useful, the State asserts, the FBI would need to refine the results significantly, which the State contends would require the FBI to “devote massive computer resources!,]” and would take a significant amount of time.20
*124We hold that the trial court’s refusal to order the FBI to conduct a research project and create potentially useful evidence for Derr does not violate either his constitutional right to discovery, as defined by Brady and its progeny, or Maryland Rule 4-263. Nothing in the record we are aware of indicates that the FBI has in its possession evidence of coincidental matches in CODIS. In fact, during trial, Luttman testified both that she did not know of any DNA profiles matching at thirteen loci, the level Derr was identified at, other than with identical twins, and that the FBI has never looked for “cross-wise pairs matches at 13 loci” in CODIS. Brady prohibits “the suppression by the prosecution of evidence favorable to an accused ... [,]” 373 U.S. at 87, 83 S.Ct. at 1196, 10 L.Ed.2d at 218 (emphasis added), and there is no basis for this Court to conclude that the State has suppressed evidence of coincidental matches in the present case. Additionally, Maryland Rule 4-263, as it was in effect at the time of the pretrial hearing and the trial, required the State to produce significant discovery to Derr but did not require the State to conduct a significant research project that could potentially create exculpatory material or information for Derr.21
Brady v. Maryland established that “the suppression by the prosecution of evidence favorable to an accused upon request violates due process where the evidence is *125material either to guilt or to punishment, irrespective of the good faith or bad faith of the prosecution.” 373 U.S. at 87, 83 S.Ct. at 1196-97, 10 L.Ed.2d at 218; see also Dulyx v. State, 425 Md. 273, 288 n. 7, 40 A.3d 416, 425 n. 7 (2012); Williams v. State, 416 Md. 670, 691, 7 A.3d 1038, 1050 (2010). As we have stated, “[t]o establish a Brady violation, Petitioner must establish three necessary components: (1) that the prosecutor suppressed or withheld evidence that is (2) favorable to the defense — either because it is exculpatory, provides a basis for mitigation of sentence, or because it provides grounds for impeaching a witness — and (3) that the suppressed evidence is material.” Diallo v. State, 413 Md. 678, 704, 994 A.2d 820, 835 (2010) (quotation omitted); see also Yearby v. State, 414 Md. 708, 717, 997 A.2d 144, 149 (2010). We have further noted, “[suppressed evidence, for Brady purposes, is information which had been known to the prosecution but unknown to the defense.” Diallo, 413 Md. at 704, 994 A.2d at 835 (quotation omitted). To show that the State has suppressed evidence, a defendant must “demonstrate that the evidence was in the possession of the prosecution, or someone working on its behalf, and that the prosecution did not produce the evidence to the defense.” Diallo, 413 Md. at 705, 994 A.2d at 836 (emphasis added); see also Williams, 416 Md. at 692, 7 A.3d at 1050 (“In order to establish a Brady violation, [the] petitioner must prove that the State suppressed favorable evidence”). The prosecution has “a duty to learn of any favorable evidence known to the others acting on the government’s behalf in the case, including the police.” Kyles v. Whitley, 514 U.S. 419, 437, 115 S.Ct. 1555, 1567, 131 L.Ed.2d 490, 508 (1995); see also Diallo, 413 Md. at 707, 994 A.2d at 837. As noted above, in the present case, however, Derr has not shown that the State, the FBI, or any other party working with the State, had knowledge or evidence of coincidental matches that could be used to undermine Luttman’s testimony. Thus, Derr has failed to show that the State suppressed evidence, and “there can be no Brady violation where there is no suppression of evidence.” Diallo, 413 Md. at 706, 994 A.2d at 836 (quotation omitted).22
*126Maryland Rule 4-263 requires the production of Brady material. Williams, 416 Md. at 693, 7 A.3d at 1051 (citing Yearby, 414 Md. at 720 n. 8, 997 A.2d at 151 n. 8). To the extent that it requires disclosures beyond Brady in the present case, it does not require the State to engage in extensive research projects on behalf of criminal defendants that could potentially produce useful evidence. Maryland Rule 4-263 is a rule of procedure. “[T]o ascertain the meaning of a ... rule of procedure we first look to the normal, plain meaning of the language.” Duckett v. Riley, 428 Md. 471, 476, 52 A.3d 84, 87 (2012) (quotation omitted). By its plain language, the 2006 version of Rule 4-263 required, among other things, that the State produce: “[a]ny material or information tending to negate or mitigate the guilt or punishment of [Derr] as to the offense[s] charged;” “[a]ny relevant material or information regarding ... pretrial identification of the defendant by a witness for the State[;]” and “the name and address” of State witnesses. As noted above, there is no evidence provided in this case that the State, or the FBI, has in its possession and has failed to disclose evidence of coincidental matches in CODIS. And nothing in the language of Maryland Rule 4-263 indicated that Derr could compel the State, or the FBI, to create such evidence.
Derr, in his reply brief to this Court, and in his rebuttal at oral argument before this Court, argued that what he was really requesting was not for the FBI to find coincidental matches but for the FBI to give him the data in CODIS for *127his own experts to run searches for matches.23 This does not appear to be what was requested in Derr’s motion.24 Assuming arguendo, that access to the data in CODIS to run his own searches is what Derr really sought, his rights under Brady and Rule 4-263 are still not violated. Derr has provided no authority that persuades this Court that Brady requires the FBI to give him access to all of the data in CODIS to run his own search. And while Rule 4-263 requires the disclosure of relevant material in the State’s possession, it does not give Derr the right to search CODIS for potentially helpful information.

III. Sufficiency of the Evidence

Derr argues that there was “insufficient evidence as a matter of law to sustain [Norman] Derr’s convictions when the sole evidence that identifies him is a random [match] probability statement that does not account for a false positive match.” Derr further asserts that in this “cold hit” case in which the DNA match made Derr the suspect and “there [was] no other *128evidence that identified] [Derr] to the exclusion of other white males of typical height and weight who were present in 1984[in] the area of southern Maryland[,] [t]he absence of other evidence makes the DNA evidence, and the proper statistical presentation of that evidence, all the more important.” (Citations omitted). Derr additionally contends that the “State’s random match probability statistic [used in this case] had limited value because it did not account for the much larger error rate or quantify the probability of a coincidental match from a trawl of a DNA database[,]” and noted that Luttman testified that in determining the random match probability she “did not account for laboratory error, administrative error, or describe the probability of finding a coincidental match within a DNA database.” Derr argues that “[w]ithout the estimation of laboratory error rate factored into the random match probability, and without quantification of the probability of a coincidental match from a trawl of a database, the trial court could not determine whether the evidence ‘amounted] only to strong suspicion or mere probability[,]’ ” (quoting Taylor v. State, 346 Md. 452, 458, 697 A.2d 462, 465 (1997) (further citation omitted)), and, therefore, “as a matter of law, and as a matter of fundamental due process ... the random match probability evidence relied upon by the State to identify [Norman] Derr as the perpetrator of the 1984 sexual assault was not sufficient to sustain his convictions.”
The State replies that “at best ... [Derr’s] arguments go to the weight of the evidence, not its sufficiency....” The State further argues that its “burden is simply one of production — of showing that evidence was produced from which the finder of fact could reasonably find the necessary elements of the crime.” The State concludes that “in order to prevail in his challenge, Derr must demonstrate that no rational finder of fact could believe the results of a DNA test, either because it was conducted by human beings who were capable of error, or because his DNA profile was discovered in the CODIS database. He has not come close to establishing either contention.”
*129When determining whether the State has presented sufficient evidence to sustain a conviction, we have adopted the Supreme Court’s standard articulated in Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560, 573 (1979) (emphasis in original) (citation omitted), namely, “whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” See Yates v. State, 429 Md. 112, 125, 55 A.3d 25, 33 (2012), Titus v. State, 423 Md. 548, 557, 32 A.3d 44, 49-50 (2011). In applying this standard we have stated:
The purpose is not to undertake a review of the record that would amount to, in essence, a retrial of the case. Rather, because the finder of fact has the unique opportunity to view the evidence and to observe first-hand the demeanor and to assess the credibility of witnesses during their live testimony, we do not re-weigh the credibility of witnesses or attempt to resolve any conflicts in the evidence. We recognize that the finder of fact has the ability to choose among differing inferences that might possibly be made from a factual situation, and we therefore defer to any possible reasonable inferences the trier of fact could have drawn from the admitted evidence and need not decide whether the trier of fact could have drawn other inferences from the evidence, refused to draw inferences, or whether we would have drawn different inferences from the evidence.
Titus, 423 Md. at 557-58, 32 A.3d at 50 (quotations and citations omitted).
Derr’s sufficiency of the evidence argument appears to be in reference to whether there was enough evidence to identify him as the victim’s attacker, or in other words, whether Derr’s criminal agency was proven.25 The victim *130described to the jury that her attacker was “a white male, a stocky build” with “light brown hair, blue eyes, mustache” who was “5'8" to 5'10", something like that.” Additionally, during closing arguments, the prosecutor stressed the similarities between the composite sketch the victim helped the police create in 1984 and the pictures of Derr from 1982 and 1986. Based on this evidence, Derr could not be excluded as the potential attacker. As the investigating officer noted on cross-examination, however, a lot of people could have fit the description provided by the victim. Additionally, the victim never identified Derr as her attacker. Therefore, the key testimony in the case identifying Derr as the attacker was Luttman’s testimony of the match between Derr’s DNA and the DNA extracted from biological material on the vaginal swabs.
The match identifying Derr as the attacker was circumstantial evidence, or “testimony about or physical evidence of a fact from which the fact finder must infer what happened during the event in controversy.” 5 Lynn McLain, Maryland Practice: Maryland Evidence State and Federal § 300:4 at 289 (2001). As we have noted:
Circumstantial evidence may support a conviction if the circumstances, taken together, do not require the trier of fact to resort to speculation or conjecture, but circumstantial evidence which merely arouses suspicion or leaves room for conjecture is obviously insufficient. It must do more than raise the possibility or even the probability of guilt. It must afford the basis for an inference of guilt beyond a reasonable doubt.
Taylor v. State, 346 Md. 452, 458, 697 A.2d 462, 465 (1997) (quotation omitted).
In the present case, Luttman testified to the jury that the DNA profile derived from the biological material on the vaginal swabs taken from the rape victim and the DNA profile *131that came from Derr matched at all thirteen loci. Luttman further testified that the results from the serological examination and the results from the 2002 DNA tests both indicated that there was semen on the swabs taken from the victim. She also testified that when she compared the DNA profile derived from Derr’s brothers’ samples, there was no match to the DNA on the biological material found on the swabs of the rape victim and so the brothers could be excluded. Finally, Luttman testified that using the FBI’s methodology, she concluded that the probability of another person having that same DNA profile and being the source of the DNA, other than Derr, was more than 1 in a quadrillion, and, thus, she could conclude that Derr was the “source of the DNA found on [the vaginal swabs] to a reasonable degree of scientific certainty.”
From Luttmaris testimony, a rational juror could conclude beyond a reasonable doubt, without resorting to speculation or conjecture, that Derr was the victim’s attacker, and that is how his semen was found on her. Studies calling into question the methodology used by Luttman, and her failure to take into consideration the potential for laboratory error could all undermine her conclusion. These issues, however, go to the weight of the evidence and whether the jurors should believe Luttman’s conclusion. In Branch v. State, 305 Md. 177, 502 A.2d 496 (1986), the defendant was convicted of robbery after being identified by the victim by photograph and in court. 305 Md. at 178-79, 502 A.2d at 496-97. During trial, the defense called into question the victim’s identification, establishing that the physical description that the victim gave soon after the robbery was inconsistent with how the defendant actually looked. 305 Md. at 179-81, 502 A.2d at 497-98. We concluded, however, that this inconsistency went to the weight of the evidence, not its sufficiency and upheld the conviction. 305 Md. at 184, 502 A.2d at 499. The testimony given by Luttman connecting Derr to the DNA extracted from the biological materials on the vaginal, anal, and genital swabs, along with, to a lesser degree, the relative match between the composite sketch and his pictures from 1982 and 1986, serve *132as sufficient evidence for a rational trier of fact to conclude beyond a reasonable doubt that Derr was the victim’s attacker.

TV. Jury Instruction

In the present case, Derr proposed a jury instruction defining what it means for an expert witness to testify to “a reasonable degree of scientific certainty” which the trial judge denied. At trial, the judge read jury instructions to the jurors and gave a copy of the instructions to each juror. While Derr’s requested instruction was not included among the jury instructions, the trial court gave a number of instructions derived from the Maryland Pattern Jury Instructions.
Derr contends that the “only witness to identify [Norman] Derr as the person who raped [the victim] was ... Luttman, who testified on direct examination that ‘to a reasonable degree of scientific certainty’ [Norman] Derr was the source of the sperm recovered from [the victim].” (Emphasis in original). Derr argues that “[i]n the circumstances of this case, where the expert opinion was the sole basis for convicting [Norman] Derr, and the opinion was based on a legal term of art that was not otherwise defined by the instructions provided by the court, it was essential to [Norman] Derr’s receipt of a fair trial for the jury to fully understand this term.” (Emphasis in original). Finally, Derr asserts that the trial judge erred in not giving the instruction because a jury must decide whether to accept, and what weight to give, “the expert opinion testimony.” He contends that “[t]he basis, quality, strength, sincerity, and bias of an expert opinion are matters of credibility for the jury to determine, and it was therefore necessary for the jury to be instructed on the legal term Ms. Luttman used to characterize (and buttress) her opinion.”
The State notes that under Maryland Rule 4-325, “[assuming that an instruction is fairly generated by the evidence, the court is only required to give instructions that accurately state the law, that are not adequately covered by other instructions, and that relate to the law, as opposed to the weight of *133evidence.” The State contends that “Derr’s proposed instruction fails on all counts.”
We conclude that the trial judge did not err in refusing to give Derr’s requested instruction defining “reasonable degree of scientific certainty.” As we have stated:
A trial court must give a requested jury instruction where (1) the instruction is a correct statement of law; (2) the instruction is applicable to the facts of the case; and (3) the content of the instruction was not fairly covered elsewhere in instructions actually given. We review a trial court’s decision whether to grant a jury instruction under an abuse of discretion standard. On review, jury instructions [m]ust be read together, and if, taken as a whole, they correctly state the law, are not misleading, and cover adequately the issues raised by the evidence, the defendant has not been prejudiced and reversal is inappropriate. Reversal is not required where the jury instructions, taken as a whole, sufficiently protected the defendant’s rights and adequately covered the theory of the defense.
Cost v. State, 417 Md. 360, 368-69, 10 A.3d 184, 189 (2010) (citations and quotations omitted); see also Md. Rule 4-325(c) (noting that “[t]he court need not grant a requested instruction if the matter is fairly covered by instructions actually given”). Derr argues that the jury instruction was necessary so that jurors could adequately assess Luttman’s credibility when she gave her conclusion that Derr was the source of the DNA found on the victim. The instructions given, however, adequately covered this issue.
Each juror was instructed, pursuant to Pattern Jury Instructions 2:00, 2:01, and 2:02, that Derr was presumed innocent, that each juror has a duty to decide the facts for himself or herself, and that after considering the evidence with the other jurors, each juror must decide the case for himself or herself. Pursuant to Pattern Jury Instruction 3:00, jurors were instructed that when deciding the case, they must consider the evidence. Pursuant to Pattern Jury Instruction 3:10, the members of the jury were told that they are “the sole *134judge[s] of whether” witnesses, such as Luttman, “should be believed,” that they need not believe a witness even if the witness’s testimony was uncontradicted, but that they should consider whether testimony was supported or contradicted by the evidence that the juror believed and that the juror “may believe all, part or none of the testimony.” Pursuant to Pattern Jury Instruction 3:14, each juror was instructed that he or she “should give expert testimony the weight and value you believe it should have[,]” that the juror is “not required to accept an expert’s opinion[,]” and that the juror “should consider an expert’s opinion together with all the other evidence.” Finally, pursuant to Pattern Jury Instruction 3:15, each juror was instructed that they should decide how much weight to give to the scientific test results that in this case formed the basis for Luttman’s conclusion.
Taken together, these instructions informed jurors that they should consider the evidence, including the test results, and all of the testimony, including Luttman’s, and decide for themselves whether to accept Luttman’s conclusion. The fact that Luttman said her conclusion was to a “reasonable degree of scientific certainty” does not change the fact that each juror was instructed to decide for himself or herself if the juror trusted the validity of the test results, agreed that Derr’s semen was found on the victim, and if so, whether it was sufficient to convince the juror that Derr was guilty of the charged crimes. The instructions given sufficiently protected Derr’s right to have the jury judge the credibility of all the evidence including Luttman’s testimony. Thus, the trial judge did not err in refusing to grant Derr’s request for the additional jury instruction.

V. Conclusion

In the present case, Derr’s right to confront witnesses against him was not violated. Additionally, the State did not violate the requirements of either Brady or Maryland Rule 4-263. Furthermore, the evidence presented to the jurors was sufficient for a rational juror to find Derr guilty of the crimes for which he was convicted. Finally, the trial judge did not *135commit an error in refusing to give the jury instruction Derr requested. Because we conclude that, based on the issues before us, there was no constitutional or other legal infirmity in the present case, we affirm Norman Derr’s convictions.
JUDGMENT OF THE CIRCUIT COURT FOR CHARLES COUNTY AFFIRMED. COSTS TO BE PAID BY PETITIONER.
HARRELL, ADKINS and McDONALD, JJ„ concur.
BELL, C.J. and ELDRIDGE, J. dissent.

. On September 29, 2011, we concluded that Derr's Sixth Amendment right to confrontation was violated, reversed the Circuit Court’s judgment, and ordered a new trial. Derr v. State, 422 Md. 211, 29 A.3d 533 (2011). On December 6, 2011, the State filed a petition for certiorari in the United States Supreme Court and requested that the petition be held pending that Court’s decision in Williams v. Illinois, 567 U.S.-, 132 S.Ct. 2221, 183 L.Ed.2d 89 (2012). On June 18, 2012, the Supreme Court decided Williams, altering the analysis of an alleged Confrontation Clause violation. On June 29, 2012, the Supreme Court granted certiorari in Derr, vacated our earlier judgment, and remanded the present case to this Court "for further consideration in light of Williams v. Illinois [].” Maryland v. Derr,-U.S.-,-, 133 S.Ct. 63, 64, 183 L.Ed.2d 700, 700 (2012). On August 20, 2012, we ordered "supplemental briefing and oral argument [to] be completed separately" on the application of "the Confrontation Clause of the Sixth Amendment” and the application of “the Confrontation Clause of Article 21____” Supplemental oral argument occurred on January 4, 2013.


. Appellant, Norman Derr, separated the first question into two separate questions regarding the DNA and serological testing. We combined the Confrontation Clause challenges into one question because we shall apply the same analysis to all forensic evidence.


. We note that although the State’s expert witness presented the notes from the examiner who conducted the serological examination in 1985, these notes pertained to the results of the serological test and so, in this opinion, we collectively refer to the evidence presented from both the serological and DNA testings as forensic test results.


. A rape kit is a kit used by hospitals to collect biological evidence. See Horton v. State, 412 Md. 1, 9, 985 A.2d 540, 544 (2009).


. "Authorized by Congress and supervised by the Federal Bureau of Investigation, the Combined DNA Index System (CODIS) connects DNA laboratories at the local, state, and national level. Since its authoriza*99tion in 1994, the CODIS system has grown to include all 50 States and a number of federal agencies. CODIS collects DNA profiles provided by local laboratories taken from arrestees, convicted offenders, and forensic evidence found at crime scenes. To participate in CODIS, a local laboratory must sign a memorandum of understanding agreeing to adhere to quality standards and submit to audits to evaluate compliance with the federal standards for scientifically rigorous DNA testing." Maryland v. King, 569 U.S. -, -, 133 S.Ct. 1958, 1968, 186 L.Ed.2d 1 (2013).


. "A ‘buccal’ sample is obtained by swabbing the cheek area inside of a person’s mouth.” Young v. United States, 63 A.3d 1033, 1036 n. 3 (D.C.2013) (citing United States v. Mitchell, 652 F.3d 387, 406-07 (3d Cir.2011)); see also State v. Raines, 383 Md. 1, 5-6, 857 A.2d 19, 22 (2004) (plurality) (describing the taking of a buccal swab as having the inside of one’s cheek swabbed).


. With regard to the meaning Luttman attached to the term "bench work,” she stated: "The biologists are the people who go into the laboratory and actually do what we call the wet chemistry. They’re the ones who look at the items of evidence and then examine those items for blood and semen and then do the DNA testing. They give me then all of their results and I'm the one who does all of the interpretation.”


. Maryland Rule 5-803 defines hearsay exceptions as those statements which are "not excluded by the hearsay rule, even though the declarant is available as a witness[.]” Md. Rule 5 — 803(b)(6) encompasses the "business records exception,” which delineates those statements that are considered "[r]ecords of regularly conducted business activity” and are, therefore, admissible as an exception to the hearsay rule:
A memorandum, report, record, or data compilation of acts, events, conditions, opinions, or diagnoses if (A) it was made at or near the time of the act, event, or condition, or the rendition of the diagnosis, (B) it was made by a person with knowledge or from information transmitted by a person with knowledge, (C) it was made and kept in the course of a regularly conducted business activity, and (D) the regular practice of that business was to make and keep the memorandum, report, record, or data compilation.


. Md. Rule 5-703 explains the proper basis of opinion testimony by experts. The Rule states, in part:
*103(a) In general. The facts or data in the particular case upon which an expert bases an opinion or inference may be those perceived by or made known to the expert at or before the hearing. If of a type reasonably relied upon by experts in the particular field in forming opinions or inferences upon the subject, the facts or data need not be admissible in evidence.
(b) Disclosure to jury. If determined to be trustworthy, necessary to illuminate testimony, and unprivileged, facts or data reasonably relied upon by an expert pursuant to section (a) may, in the discretion of the court, be disclosed to the jury even if those facts and data are not admissible in evidence. Upon request, the court shall instruct the jury to use those facts and data only for the purpose of evaluating the validity and probative value of the expert's opinion or inference.


. The Sixth Amendment provides, in part, that "[i]n all criminal prosecutions, the accused shall enjoy the right ... to be confronted with the witnesses against him [or her.]” U.S. Const, amend. VI. Article 21 of the Maryland Declaration of Rights states that "in all criminal prosecutions, every man [and woman] hath a right ... to be confronted with the witnesses against him [or her] ... [and] to examine the witnesses for and against him on oath[.]” Md. Decl. of Rts. art. 21.


. Although there is no majority opinion of the Supreme Court in Williams, as we indicate below, the narrowest grounds leading to the *104judgment of the Court can be discerned and applied in the present case. Therefore, we analyze the present case applying Williams and base our decision on the Sixth Amendment read in pari materia with Article 21 of the Maryland Declaration of Rights.


. Generally, the right to confront adverse witnesses can be waived. See Melendez-Diaz v. Massachusetts, 557 U.S. 305, 314 n. 3, 129 S.Ct. *1062527, 2534 n. 3, 174 L.Ed.2d 314, 323 n. 3 (2009) (citation omitted) ("The right to confrontation may, of course, be waived, including by failure to object to the offending evidence; and States may adopt procedural rules governing the exercise of such objections.”); see also Md. Rule 4-323(a) (Generally, "[a]n objection to the admission of evidence shall be made at the time the evidence is offered or as soon thereafter as the grounds for objection become apparent. Otherwise, the objection is waived.”). Additionally, the right can be forfeited through "wrongdoing.” See Davis v. Washington, 547 U.S. 813, 833, 126 S.Ct. 2266, 2280, 165 L.Ed.2d 224, 244 (2006) ("[0]ne who obtains the absence of a witness by wrongdoing forfeits the constitutional right to confrontation.”).


. While Justice Breyer wrote a concurring opinion, he stated "the plurality's opinion is basically consistent with the views set forth [in his concurring opinion, and so] I join that opinion in full.” 567 U.S. at -, 132 S.Ct. at 2252, 183 L.Ed.2d at 125 (Breyer, J., concurring). Therefore, we will not discuss Justice Breyer's concurring opinion in detail.


. Hammon was decided together with Davis v. Washington, 547 U.S. 813, 126 S.Ct. 2266, 165 L.Ed.2d 224 (2006).


. The plurality’s assertion that forensic evidence must be prepared for the “primary purpose of accusing a targeted individual[,]” 567 U.S. at -, 132 S.Ct. at 2243, 183 L.Ed.2d at 115 (plurality), was expressly rejected by both Justice Thomas’s concurring opinion and the dissenting opinion. See 567 U.S. at-, 132 S.Ct. at 2262, 183 L.Ed.2d at 135 (Thomas, J., concurring in judgment); 567 U.S. at-, 132 S.Ct. at 2273, 183 L.Ed.2d at 148 (Kagan, J., dissenting). Because the plurality opinion's “primary purpose” test has the support of only four Justices it is not an aspect of the narrowest grounds leading to the judgment of the Court.


. We note, additionally, that one legal scholar, Stanford Law School Professor Jeffrey L. Fisher, has concluded that Justice Thomas's concurring opinion, which focuses on the need for a statement to be formalized to be testimonial is "the narrowest in terms of assessing whether forensic reports are testimonial” and "will control future cases involving forensic evidence.” See Jeffrey Fisher, The Holdings and Implications of Williams v. Illinois, SCOTUSblog (June 20, 2012, 2:20 PM), http://www.scotusblog.com/2012/06/the-holdings-and-implicationsof-williams-v-illinois/.


. While Derr also objected to the introduction of the 2006 DNA test results, the record indicates that his objection to those results rested on the argument that Derr’s brothers’ Fourth Amendment rights were violated. That issue is not before us, as it was not raised on appeal in this case. Because Derr did not object to the admission of the results from the 2006 DNA test as violating his right of confrontation, a challenge on those grounds is not preserved.


. Because forensic evidence must be both testimonial and hearsay to implicate the Confrontation Clause, and we conclude that the forensic evidence at issue in the present case was not testimonial, whether the forensic evidence was offered for its truth would not affect our determination that Derr’s right of confrontation was not violated, and we do not reach that issue.


. In the present case, Derr has argued violations of the Confrontation Clause and his right to discovery, that the evidence presented was insufficient, and that the trial judge erred by refusing to give a requested instruction, and so we address those issues. We note, however, that compliance with the Confrontation Clause is only one requirement for evidence to be admissible at trial, and will not cure a violation of, for example, the Maryland Rules of Evidence.


. The State also argued that a state court cannot compel discovery from a federal agency. To the extent that this argument asserts that Brady material and other discovery disclosures mandated by Md. Rule 4-263 are insulated from discovery because the evidence is in the possession of a federal agency, we strenuously disagree. When the State works closely enough with a federal agency, as defined by the standard adopted by this Court in Diallo v. Stale, 413 Md. 678, 709, 713, 994 A.2d 820, 838, 841 (2010), the State will be held to have "constructive possession” of Brady material possessed by the federal agency and the failure to produce such evidence constitutes a violation. The State asserts that "[t]he fact that the FBI was assisting state authorities in a state criminal investigation does not render FBI files *124and data within a state court’s power to compel [disclosure of the files and data].” It is beyond question, however, that it is within a state court’s power to impose appropriate remedies and sanctions if the failure to disclose those files or data violates a rule of discovery or a defendant's constitutional rights. See Williams v. State, 416 Md. 670, 698-99, 7 A.3d 1038, 1054 (2010).


. Although Section 10-915 of the Courts and Judicial Proceedings Article, both at the time of Derr’s trial in 2006 and now, requires the production of certain discovery before the use of DNA to identify a person, the statute does not require the State to conduct research to discover potentially useful information for defendants or allow defendants access to all of the data in CODIS to run their own searches. See Md.Code (1973, 2013 Repl.Vol.), § 10-915 of the Courts and Judicial Proceedings Article; Md.Code (1973, 2006 Repl.Vol.), § 10-915 of the Courts and Judicial Proceedings Article.


. Derr has highlighted to both the trial court and in his brief on appeal, that the results of studies by the National Research Council of *126the National Academy of Sciences, the FBI's DNA Advisory Board, and a search of the Arizona database showing coincidental matches all indicate that there is an increased chance of a coincidental match when the State is "trawling,” or running a DNA profile through CODIS to search for a match. He further noted in his appellate brief that findings of coincidental matches similar to the ones in Arizona have been made since Derr’s trial with relation to the Illinois database and the database in Maryland. There is no evidence, however, that the State suppressed this information at trial. Rather, the record indicates that Derr had access to the evidence of coincidental matches in Arizona, and the reports of the National Research Council and the DNA Advisory Board at trial.


. 42 U.S.C. § 14132(b)(3) provides that a criminal defendant is entitled to “access to samples and analyses performed in connection with the case in which such defendant is charged [.]” (Emphasis added). This statute, which governs the disclosure of information in CODIS, however, does not expressly provide to criminal defendants access to information about all DNA samples taken and analysis done in other cases. For example, the Federal Bureau of Investigation has stated that the provision in 42 U.S.C. § 14132(b)(3) that gives a criminal defendant access to information related to his or her case “does not authorize access for the defendant to samples and analyses that were not developed in connection with his or her case (such as other offenders’ DNA profiles)!, n]or does this provision . .. authorize access for the defendant to all of the DNA records in the National DNA Index System [the national level of CODIS “containing the DNA profiles contributed by federal, state, and local participating forensic laboratories”].” See Federal Bureau of Investigations, Frequently Asked Questions (FAQs) on the CODIS Program and the National DNA IndexSystem, available at http://www.fbi.gov/about-us/lab/biometric-analysis/codis/codis-and-ndisfact-sheet (last visited August 5, 2013).


. In his February 21, 2006 motion, Derr noted that he is asking the FBI to disclose “only the number of matches within the database at 9 loci or greater!,]” and that he "requests that the State seek matches at 9 or more loci in the CODIS database!.]"


. We note that the testimony of the victim, that she was forced at knife point to undress, that her attacker fondled her breasts, kissed her, performed oral sex upon her, and “put his penis in [the victim’s] vagina and began intercourse,’’ would be sufficient for a rational juror to be convinced beyond a reasonable doubt of the criminal acts or corpus *130delicti for first degree rape, second degree rape, first degree sexual offense, and second degree sexual offense.